DETAILED ACTION

This action is in response to the Application filed on 12/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/01/2015 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:  
Claim(s) 14 recite(s) "the negative power supply terminal" in line 3 and “the positive power supply terminal” in line 7. Said limitations lack antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites “The driving circuit of claim 1, further comprising a plurality of voltage regulators configured to convert a voltage received by the drivers to provide the power supply voltage for the drivers”. The Examiner submits that the underlined limitation above is contradictory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2, 6, 10, 14 – 15, 17 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2021/0083573; (hereinafter Yen) in view of US Pub. No. 2014/0210445; (hereinafter Hasegawa).

Regarding claim 1, Yen [e.g. Fig. 3] discloses a driving circuit for a switched capacitor converter having first [e.g. Q1A-Q4A] and second [e.g. Q1B-Q4B] switched capacitor branches, wherein the first switched capacitor branch comprises first and second switch groups [e.g. group Q1A-Q2A and group Q3A-connected between an input voltage [e.g. MID] and a reference ground [e.g. at lower terminal of Q4A], the second switched capacitor branch comprises third and fourth switch groups [e.g. group Q1B-Q2B and group Q3B-Q4B] connected between the input voltage and the reference ground, and each switch group comprises an upper power switch [e.g. Q1A, Q3A, Q1B and Q3B] and a lower power switch [e.g. Q2A, Q4A, Q2B and Q4B], the driving circuit comprising: a) a plurality of drivers [e.g. 308A-314A, 308B-314B] configured to correspondingly drive each power switch in the switched capacitor converter; b) a bootstrap capacitor [e.g. CBOOT] configured to provide a power supply voltage [e.g. CPMID] for each driver that is configured to drive the upper power switches that are connected to the input voltage of the switched capacitor converter. 
Yen fails to explicitly disclose c) wherein a charging voltage for charging the bootstrap capacitor is not greater than the input voltage of the switched capacitor converter.
Hasegawa [e.g. Fig. 1] teaches c) wherein a charging voltage for charging the bootstrap capacitor [e.g. C2] is not greater than the input voltage of the converter [e.g. paragraph 035 recites “the bias voltage VB is lower than the input voltage Vi, and a forward direction voltage drop of the diode D1 is 0.7 V.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yen by c) wherein a charging voltage for charging the bootstrap capacitor is not greater than the input voltage of the switched capacitor converter as taught by Huang in order of being able to required voltage to the driver.

claim 2, Yen [e.g. Figs. 2A,2B, 3; paragraph 050 recites “Similar to the power supply circuit 200 of FIG. 2A, and as described above, during operation of the power supply circuit 300, the control logic 220 may cycle through four different phases, which may differ depending on whether the duty cycle is less than 50% or greater than 50%”] discloses wherein: a) a charging time [e.g. Fig. 2B, Φ1] for the bootstrap capacitor coincides with a conduction time of one of the upper power switches [e.g. Q1 VGS] connected with the input voltage of the switched capacitor converter [e.g. paragraph 047]; and b) the power supply voltage for the driver is provided by the bootstrap capacitor [e.g. Fig. 2B, discharge Φ2 at 258] before another upper power switch is turned on [e.g. Fig. 2B; Q3 from low to high after 258].  

Regarding claim 6, Yen [e.g. Fig. 3] discloses wherein the bootstrap capacitor is charged through part of power paths [e.g. 217, S1 and S2, ground in Φ1] in the switched capacitor converter during normal operation.  

Regarding claim 10, Yen [e.g. Fig. 3] discloses wherein the bootstrap capacitor is charged by the power supply voltage [e.g. output of 217] for the driver corresponding to the lower power switch [e.g. Q2A] in the first or third switch group, and the power supply voltage for the driver is obtained by converting the input voltage [e.g. MID at input of LDO 217].  

Regarding claim 14, Yen [e.g. Fig. 3] discloses further comprising two groups of selection switches [e.g. S1 – S4], wherein: a) a first group of selection switches [e.g. S2, S4] is configured to connect the cathode of the bootstrap capacitor with the negative power supply terminal of the driver [e.g. lower terminal] corresponding to the upper 

Regarding claim 15, Yen [e.g. Fig. 3] discloses wherein: a) each group of selection switches comprises two switches [e.g. S1,S3 and S2,S4] that are controlled by first and second control signals that are complementary [e.g. Φ1, Φ2 respectively]; b) the falling edge of the first control signal is generated a first predetermined time ahead of that of a first driving signal [e.g. Fig. 2B, see falling edge of Φ1 at 256 of a predetermine time ahead of a falling edge of Q3 at 258]; and c) the falling edge of the second control signal is generated a second predetermined time ahead of that of a second driving signal [e.g. Fig. 2B, see falling edge of Φ2 at 254 of a predetermine time ahead of a falling edge of Q1 at 256].  

Regarding claim 17, Yen [e.g. Fig. 3] discloses further comprising two groups of selection switches, wherein: a) a first group of selection switches [e.g. S2, S4] is configured to selectively connect a cathode of the bootstrap capacitor with the reference ground or a reference voltage source [e.g. via S2]; and b) a second group of selection switches [e.g. S1, S3] is configured to connect an anode of the bootstrap capacitor with 

Regarding claim 19, Yen [e.g. Fig. 3] discloses further comprising a plurality of voltage regulators [e.g. 302A, 304A, 306A, 302B, 304B and 306B] configured to convert a voltage received by the drivers [e.g. VH1A, VH2A, VH3A, VH1B, VH2B, VH3B] to provide the power supply voltage [e.g. CPMID] for the drivers.  

Regarding claim 20, Yen [e.g. Fig. 3] discloses wherein the power supply voltage for drivers corresponding to lower power switches connected to the reference ground is provided by a reference voltage source [e.g. ground source reference].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Hasegawa and further in view of US Pub. No. 2019/0273428; (hereinafter Huang).
Regarding claim 18, Yen fails to disclose further comprising at least one diode, each of which being configured to connect between a power supply source in a charging path for the bootstrap capacitor and an anode of the bootstrap capacitor.  
Huang [e.g. Fig. 3] teaches further comprising at least one diode [e.g. 26], each of which being configured to connect between a power supply source [e.g. VDDP] in a charging path for the bootstrap capacitor and an anode of the bootstrap capacitor [e.g. CB].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Yen by further comprising at least one diode, each of which being configured to connect between a power supply source in a charging path 

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 3 – 5, 7 – 9, 11 – 13 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: a) the bootstrap capacitor is charged a first predetermined time ahead of a turn-off moment of the upper power switch in the first switch group, and provides the power supply voltage for the driver corresponding to the upper power switch in the third Page 20Docket No.:  switch group; and b) the bootstrap capacitor is charged a second predetermined time ahead of a turn-off moment of the upper power switch in the third switch group, and provides the power supply voltage for the driver corresponding to the upper power switch in the first switch group”.  
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein charging paths for the bootstrap capacitor pass through the lower power switches in each switch group in the first switched capacitor branch, or pass through the lower power switches in each switch group in the second switched capacitor branch”.  
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the bootstrap capacitor is charged by the input voltage of the switched capacitor converter until a voltage across the bootstrap capacitor is half of the input voltage”.  
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein when each switched capacitor branch comprises N switch groups, the voltage across the bootstrap capacitor is 1/N of the input voltage, and N is a positive integer greater than 1”.  
claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the bootstrap capacitor is directly charged by the input voltage until a voltage across the bootstrap capacitor is equal to the input voltage”.  
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: a) the first driving signal is configured to drive the upper power switches in the first switched capacitor branch and the lower power switches in the second switched capacitor branch; and b) the second driving signal is configured to drive the lower power switches in the first switched capacitor branch and the upper power switches in the second switched capacitor branch”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838